ATTORNEY GENERAL LOVING HAS ASKED ME TO RESPOND TO YOUR RECENT REQUEST FOR AN ATTORNEY GENERAL OPINION IN WHICH YOU ASKED, IN EFFECT:
  DOES THE OKLAHOMA DEPARTMENT OF TOURISM HAVE AUTHORITY TO LEASE THE JOHN MISKELLY STATE PARK TO THE CHOCTAW INDUSTRIAL AUTHORITY?
BECAUSE YOU QUESTION MAY BE ANSWERED BY A REVIEW OF APPLICABLE LAW, THIS OFFICE HAS DETERMINED THAT YOUR REQUEST SHOULD BE ANSWERED IN AN INFORMAL LETTER. THE DISCUSSION WHICH FOLLOWS IS NOT AN OFFICIAL OPINION OF THE ATTORNEY GENERAL. RATHER, THE ANALYSIS AND CONCLUSIONS WHICH FOLLOW, WHILE SOLELY MY OWN, HAVE BEEN REACHED AFTER CAREFUL RESEARCH OF THE QUESTION YOU HAVE RAISED.
THE OKLAHOMA TOURISM COMMISSION (THE "COMMISSION"), WHICH OVERSEES THE DEPARTMENT OF TOURISM, HAS THE AUTHORITY TO "PROMOTE THE DEVELOPMENT AND USE OF THE STATE'S LODGES, PARKS AND RECREATIONAL AREAS(.)" 74 Ohio St. 1991, 1803. IN FURTHERANCE OF THIS AUTHORITY, 74 Ohio St. 1847.1 (1993), PROVIDES IN PART:
    "A. THE (TOURISM) COMMISSION IS GRANTED THE ADDITIONAL POWER HEREIN GIVEN IT FOR THE PURPOSE OF OPERATING, MAINTAINING, EXTENDING AND IMPROVING STATE PARKS IN THE STATE OF OKLAHOMA, INCLUDING SPECIFICALLY ALL PARKS AND PARK AND RECREATIONAL PROPERTIES NOW OWNED OR LEASED BY THE STATE OR BY THE COMMISSION TOGETHER WITH ALL ADDITIONS WHICH MAY BE MADE THERETO AND ALL ADDITIONAL PARK AND RECREATIONAL PROPERTIES WHICH MAY BE ACQUIRED HEREAFTER BY THE COMMISSION AND BY THE STATE. THE COMMISSION SHALL HAVE AND IS HEREBY AUTHORIZED TO EXERCISE THE FOLLOWING POWERS, RIGHTS AND PRIVILEGES:
* * * * *
    2. TO ACQUIRE BY PURCHASE, LEASE, GIFT, OR IN ANY OTHER MANNER AND TO MAINTAIN, USE AND OPERATE ANY AND ALL PROPERTY, REAL, PERSONAL OR MIXED, NECESSARY OR CONVENIENT TO THE EXERCISE OF THE POWERS, RIGHTS, PRIVILEGES AND FUNCTIONS CONFERRED UPON IT BY THIS ACT. TITLE TO ALL SUCH PROPERTY SHALL BE VESTED IN THE STATE OF OKLAHOMA, ALTHOUGH SUCH PROPERTY IS SOMETIMES REFERRED TO AS "PROPERTY OF THE COMMISSION". THE POWER OF CONDEMNATION HEREIN GRANTED SHALL BE EXERCISED IN THE MANNER PROVIDED BY THE GENERAL LAWS FOR THE STATE FOR THE CONDEMNATION OF PROPERTY BY THE STATE.
* * * * *
    4. SUBJECT TO THE PROVISIONS OF THIS ACT, FROM TIME TO TIME LEASE, WITHOUT RESTRICTION AS TO TERM, ANY PROPERTY WHICH SAID COMMISSION SHALL DETERMINE ADVISABLE TO MORE FULLY CARRY INTO EFFECT THE DUTIES AND POWERS OF SAID COMMISSION(.)"
THE GOAL OF STATUTORY CONSTRUCTION IS TO SEEK AND GIVE EFFECT TO THE EXPRESSED LEGISLATIVE INTENT OF A STATUTE. STATE EX REL. CARTWRIGHT V. GEORGIA-PACIFIC CORP., 663 P.2D 718 (OKLA.1982). THERE IS NO ROOM FOR CONSTRUCTION OR PROVISION FOR FURTHER INQUIRY WHEN THE STATUTE PLAINLY SPEAKS, AND ITS EVIDENT MEANING MUST BE ACCEPTED. AS PLAINLY EXPRESSED IN 74 Ohio St. 1847.1, THE COMMISSION, HAS BEEN GIVEN AUTHORITY TO OBTAIN LAND TO CARRY OUT ITS DUTIES AND ALSO TO LEASE THIS LAND IF THE COMMISSION DEEMS THIS TO BE ADVISABLE. BY VIRTUE OF THIS STATUTE, THE COMMISSION THUS MAY LEASE ITS PROPERTY. WHETHER SUCH LEASE IS ADVISABLE TO CARRY INTO EFFECT THE DUTIES AND POWERS OF THE COMMISSION MORE FULLY IS A QUESTION OF FACT THAT MAY NOT BE ANSWERED BY AN OPINION OF THE ATTORNEY GENERAL. 74 Ohio St. 18B.
IT IS, THEREFORE, THE OPINION OF THE UNDERSIGNED THAT THE OKLAHOMA DEPARTMENT OF TOURISM HAS THE AUTHORITY TO LEASE THE JOHN MISKELLY STATE PARK TO THE CHOCTAW INDUSTRIAL AUTHORITY.
(JAMES ROBERT JOHNSON)